     Case 2:21-cv-00393-GMN-EJY Document 8 Filed 04/16/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   GERMANI CANNADY, et al.,                                   Case No. 2:21-cv-00393-GMN-EJY
 5                  Plaintiff,
                                                                               ORDER
 6          v.
 7   UNITED STATES DISTRICT COURT, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s Request for CM/ECF Login and Password by Pro Se Litigant.
11   ECF No. 7. Plaintiff requests permission to file electronically in the Court’s CM/ECF filing system.
12   The Court grants Plaintiff’s request under Local Rule IC 2-1(b), which states that a “pro se litigant
13   may request the court’s authorization to register as a filer in a specific case.”
14          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Request for CM/ECF Login and
15   Password by Pro Se Litigant (ECF No. 7) is GRANTED.
16          IT IS FURTHER ORDERED that on or before May 17, 2021, Plaintiff must file a written
17   certification that she has completed the CM/ECF tutorial and is familiar with Electronic Filing
18   Procedures, Best Practices, and the Civil & Criminal Events Menu that are available on this Court’s
19   website at www.nvd.uscourts.gov.        Plaintiff is not authorized to file electronically until the
20   certification is filed with the Court within the time frame specified.
21          IT IS FURTHER ORDERED that the Clerk of Court shall forward the Request for CM/ECF
22   Login and Password form, ECF No. 7, to the Help Desk to configure Plaintiff’s CM/ECF account.
23          Dated this 16th day of April, 2021.
24

25                                                          ELAYNA J. YOUCHAH
                                                            UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
